Citation Nr: 1756421	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to December 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the Veteran originally filed a service connection claim for PTSD psychological problems.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a September 2009 claim for "PTSD psychological problems."  See September 2009 Veterans Application for Compensation or Pension.  The Veteran asserted that his anxiety was aggravated by his experiences in service.  See December 2011 Notice of Disagreement (NOD).

The Veteran has current diagnoses of social anxiety and anxiety, not otherwise specified (NOS).  See June 2010 VA Addiction Psychiatry Progress Notes.

In a November 2009 Statement in Support of Claim for Service Connection for PTSD, the Veteran reported that his friend, Mr. C. went fishing and camping with his white work center group.  The Veteran reported that the group came back and said his friend drowned, which the Veteran asserted had to be a lie and that they killed him because he was black and got away with it.  He reported that the death occurred in August 1971.  In a December 2009 Statement in Support of claim, the Veteran indicated that Mr. C. drowned in 1971 in Pensacola, Florida when he was out "fishing with several of his co-workers who were also Navy personnel."  The Veteran indicated that he was not aware of the specifics of the alleged drowning and that the body was recovered and shipped back home for burial.  He reported that Mr. C. was assigned to the Naval Air Station Crash Crew at HT-8 in Pensacola, Florida.

A July 2010 Formal Finding on a lack of information required for verification of stressors in connection with a claim for service connection for PTSD indicated there was not enough information to verify stressful events or participation in combat.  See July 2010 VA Memorandum.  The Formal Finding indicated that all efforts to obtain the needed information were exhausted and any further attempts were futile.  The Formal Finding indicated that the Veteran's lack of statements/details regarding stressors made it insufficient to conduct further research or to submit a request to the JSRRC.

Service treatment records (STRs) dated in July 1969 showed that on a Report of Medical History at service entrance, the Veteran reported depression or excessive worry, bed wetting, and nervous trouble of any sort.  STRs dated in November 1977 showed that on a Report of Medical History at service separation, the Veteran reported depression or excessive worry and nervous trouble of any sort.

The Veteran was afforded a November 2010 VA examination and the examination report indicated that excessive worry and nervous trouble in the entrance exam in July 1969 was explored and the Veteran reported he was trying to get away from the gang, the "Disciples" which was trying to recruit him.  He reported that he was scared all of the time, and had to hide and not be seen.  Regarding the similar complaints on leaving service documented in November 1977, the Veteran indicated, "Mostly marital trouble."  The November 2010 VA examiner diagnosed the Veteran with anxiety disorder, NOS and opined that based on the evidence of record and upon current examination, it is less likely than not that social anxiety, which existed prior to service, was permanently worsened beyond natural progression during service.  The examiner further opined that it is as likely as not that anxiety, which existed prior to service, was worsened beyond the natural progression, but was not permanent, so it must be noted that his anxiety and depression in May 2010 was not related to that documented in November 1977 as that episode had to do with family problems.  The examiner also explained that both history and examination in December 1978 were negative for psychiatric problems.  

Significantly, the Board notes that the November 2010 VA examiner diagnosed the Veteran with anxiety disorder, NOS and opined that the Veteran's anxiety and depression noted in May 2010 was not related to the Veteran's depression or excessive worry and nervous trouble of any sort, documented in his November 1977 STRs.  However, May 2010 VA treatment records indicated an Axis I diagnosis of social anxiety and "some other anxiety issues," but did not include a diagnosis of depression.  To date, there does not appear to be a diagnosis of depression of record.  As such, clarification is needed on remand.

Further, the November 2010 VA examiner opined that, it is less likely than not that social anxiety, which existed prior to service, was permanently worsened beyond natural progression during service; however the VA examiner did not provide a supporting rationale for this opinion.  Additionally, the VA examiner opined that it is as likely as not that anxiety, which existed prior to service, was worsened beyond the natural progression, but was not permanent, so it must be noted that his anxiety and depression in May 2010 was not related to that documented in November 1977 as that episode had to do with family problems.  The examiner also explained that both history and examination in December 1978 were negative for psychiatric problems.  The Board notes that the VA examiner attempted to distinguish that the Veteran has two separate disorders of anxiety and that his pre-existing anxiety was aggravated beyond its natural progression, but not permanently and it is unrelated to his current anxiety.  However, the examiner does not appear to provide sufficient rationale for this opinion and clarification is needed to resolve the question of whether there is clear and unmistakable evidence that the Veteran had a psychiatric disorder, to include anxiety which pre-existed service and if so, whether there is clear and unmistakable evidence that the psychiatric disorder was not aggravated by service.

Additionally, the Board notes that the electronic claims file (VBMS) includes a document type entitled "Statement of Case (SOC)" with receipt date "07/26/2016" and document title "342422925.txt."  However, it does not appear that this document can be opened and prompts an error message stating it is either not a supported file or because the file has been damaged.  Therefore, on remand the AOJ should identify, scan, and upload the SOC document into VBMS. 

Lastly, updated VA treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records and associate them with the claims file.  

2.  Review the Veteran's electronic file and original paper claims file, and scan and upload the "07/26/2016" SOC document into VBMS.  All efforts to identify, scan, and upload the "07/26/2016" SOC document should be fully documented in the claims file. 

3.  Then, the AOJ should forward the entire claims file to the November 2010 VA examiner, if feasible or another appropriately qualified VA examiner for a VA Addendum Opinion.  If the new examiner feels that a psychological examination is necessary, such examination should be scheduled.  

(a)  After a review of the record, the VA examiner should list all of the Veteran's currently diagnosed psychiatric disorders.  

(b)  For any diagnosed psychiatric disorder, is it at least as likely as not (50/50 probability or greater) that the Veteran's psychiatric disorder was caused by, began during, or is the result of his service? 

A complete rationale for all opinions should be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.  If the examiner rejects the Veteran's self-reports, the examiner must provide a reason for doing so.  

4.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




